OlFlrrICE OF
                   TEE ATTORNEY        GENERAI



                                    itprfi.
                                         IKi~lSS@
                                      .

     Eon. E. Z . mftillen
     County Audttor
     Fobertsori County
     Yranklin,Texas
     Rear 3irr
,.




     has bean ma
Bon. B. P. M&.llllul,April 22, 1939, Page 2


          Trusting that this amwars   your Inquiry. an6
with beretregards, we are.
                                Very truly yours